Case 1:19-cr-00186-LO Document 33 Filed 10/04/19 Page 1 of 3 PageID# 189
                                                                                          RLEU
                                                                                    JNOPENCOURT


                                                                                    OCT-4;:
                                                                              CLERK. U.S. UlblptCT CrifflT
                        IN THE UNITED STATES DISTRICT COURT                      Alexandria
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

UNITED STATES OF AMERICA                      )
                                              )
      V.                                      )      Criminal No. 1:I9CR186
                                             )
ROBERT MUTUAMULl,                            )
                                             )
      Defemlanl.                              )
                                              )

                                     RESTITUTION ORDER

1.    Pursuant to 18 U.S.C § 3663A(a)(l), the defendant is ordered to pay restitution to the
      victims in the amount of5744,401.74,jointly and severally with any other defendants to
      the extent they are ordered to pay restitution for the same losses,

2.    The amount of restitution paid to any victim, collectively, shall not exceed the victim's
      total loss from the offenses of conviction.

3.    The victims' names, addresses, and respective total loss amounts arc listed in Attachment
      A to this Restitution Order.

4.    Interest;


              is waived.


              accrues as provided in 18 U.S.C § 3612(f).

5.    Notwithstanding any other provision of this Restitution Order or the sentence imposed,
      including the directive to make periodic payments, restitution ordered pursuant to 18
      U.S.C § 3663A(a)(l), is due in full and payable immediately from assets known and
      unknown and including assets identified in the Presentence Report. The Government
      may enforce restitution at any time.

6.    If incarcerated, the Court encourages the defendant to participate in the Bureau of
      Prisons' Inmate Financial Responsibility Program, to comply with the provisions of the
      financial plan, and to meet the defendant's financial obliuation. pursuant to 28 C.F.R. §
      545.10-1 1.


7.    If restitution is not paid in full immediately, the defendant shall pay to the Clerk at least
                  per month or 25 percent of net income, whichever is greater, beginning 60
Case 1:19-cr-00186-LO Document 33 Filed 10/04/19 Page 2 of 3 PageID# 190
Case 1:19-cr-00186-LO Document 33 Filed 10/04/19 Page 3 of 3 PageID# 191
